The opinion of the court was delivered by
Stiles, J.
The information charged an assault with intent to commit rape, and the appeal is from the judgment on a verdict of guilty of assault and battery. Contained in the information is an allegation that the accused “did then and there make an assault upon the body of Mrs.-, a female, over the age of twelve years, and did then and there unlawfully beat, lay hold of and ill treat the said,” etc. Penal Code § 19 defines assault and battery as “the unlawful beating of another” which clearly appears to have been charged in this information. Actual violence alleged as a fact in the transaction of an assault with intent to commit rape will justify a conviction of assault and battery. State v. McAvoy, 73 Iowa, 557, (35 N. W. 630).
Judgment affirmed.
Dunbar, C. J., and Hoyt and Scott, JJ., concur.